Citation Nr: 0414338	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for healed 
fracture of the left (minor) humerus, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1942 to October 1945.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, as will be detailed below, the case was returned 
to the Board and is now ready for further appellate review.  

The veteran appeared before the undersigned at a travel Board 
hearing conducted at the RO.  The transcript of that hearing 
has been associated with the claims file.  

It is noted that in October 2002, the veteran filed a claim 
for an earlier effective date for the assignment of a 20 
percent disability rating for his service-connected healed 
fracture of the left (minor) humerus.  He has also given 
indication that he believes that he is entitlement to 
nonservice-connected pension.  These issues have not 
heretofore been addressed, and are therefore referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's service connected healed fracture of the 
left (minor) humerus is manifested by subjective complaints 
of pain, weakness, stiffness, swelling, giving way, and 
abnormal motion, and objective evidence of tenderness, marked 
deformity, muscle and nerve damage, possible malunion, 
partial ankylosis, with substantial limitation of motion, 
with pain beginning when motion starts, causing additional 
limitation of motion from pain, fatigue and weakness.  
Neither nonunion, fibrous union, nor unfavorable ankylosis 
has been demonstrated.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent, and 
no more, for a healed fracture of the left (minor) humerus 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claim was filed in November 2001.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  In filing 
his claim, the veteran clearly identified the disability in 
question and the benefits sought.  Further, he set out the 
bases for the claim, and has continued to present pertinent 
arguments supportive of his claims.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
July 2002 rating decision; October 2002 statement of the 
case; July 2003 Board remand; and February 2004 supplemental 
statements of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are of record.  The RO obtained the 
veteran's VA and private treatment records as they were 
identified by him.  The veteran has given no indication that 
there are additional treatment records that would indicate 
greater left shoulder pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  

In a February 2002 letter from the RO, and a December 2003 
letter from the RO, the veteran was advised about the 
pertinent provisions of the VCAA, and what specific evidence 
he should submit and that VA would assist him in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In correspondence and arguments submitted by them throughout 
the appeal, the veteran and his representative have evinced 
an understanding of the respective responsibilities outlined 
in Quartuccio v. Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the February 2002 letter 
from the RO.  That statement indicated that the veteran had 
30 days to respond.  The December 2003 letter from the RO 
also indicated that he had 30 days to respond.  

It is noteworthy that additional evidence was obtained as 
recently as December 2003, long after the foregoing 30 
response period.  It is also most significant to note that, 
in a statement submitted in January 2004, the veteran's 
representative requested the appellate review of the 
veteran's claims, indicating that all required development 
had been completed and that no further argument would be 
presented.  There was no indication of the existence of 
additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to the initial VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that the appellant's representative has given no 
indication of additional evidence, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

It is further noted that the veteran was afforded pertinent 
VA examinations in June 2002 and December 2003.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  VA has satisfied its duties 
to inform and assist the veteran in this case.  

Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veteran Claims' (CAVC) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in July 2002, 
following the March 2002 letter from the AOJ that first 
apprised the veteran of the provisions of the VCAA.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

Factual Background

The veteran seeks entitlement to a disability evaluation in 
excess of the currently assigned 20 percent for his service-
connected left shoulder disability, characterized as healed 
fracture of the left (minor) humerus.  He has submitted 
written statements and presented testimony at his December 
2002 Board hearing in support of his claim that the 
disability experienced by his healed fracture of the left 
humerus has worsened over the years.  Service connection for 
that disorder was initially granted in an October 1954 rating 
decision and evaluated as noncompensable.  This rating was 
based upon the veteran having sustained a single fracture of 
the upper one-third of the left humerus in service after a 
mortar shell concussion caved in a fox hole; Post-service VA 
orthopedic examination in 1954 had showed a bony deformity of 
the left upper humerus that was well healed, and non-
symptomatic.  

The disability evaluation of the veteran's left shoulder 
disorder was increased to a 20 percent rating in a September 
1977 rating decision based upon the findings of a September 
1977 VA examination that documented a well-healed old 
fracture of the left humerus with normal motion and x-ray 
findings of a solid bone union of an old healed fracture of 
the left humerus with a slight 10 degree lateral bowing 
angulation.

The veteran filed the current claim for an increased 
evaluation for his service-connected healed left humerus in 
November 2001.  VA orthopedic examination was conducted in 
June 2002.  The report of that examination revealed that the 
veteran was right-handed.  Pain was a level 5.  Examination 
of the left arm showed no physical scars.  The veteran was 
noted to have flabbiness of the left biceps muscles with 
weakness of flexor muscles of the left elbow.  Examination of 
the left shoulder revealed tenderness anteriorly.  Movements 
of the left shoulder were noted to be painful, guarded and 
limited with flexion limited to 40 degrees, abduction to 130 
degrees, external rotation was 70 degrees, and internal 
rotation was 90 degrees.  There was pain with crepitus 
associated with the range of motion of the left shoulder.  
There was slightly decreased grip strength of the left hand 
as compared to the right.  The pertinent diagnosis was old 
healed fracture, with bony deformity, mid shaft, left humerus 
with weakness and flabbiness of the left biceps.  Functional 
loss and impairment were noted to be mild.  

Pursuant to the Board's July 2003 remand, the veteran 
underwent a second orthopedic examination of the left 
shoulder in December 2003.  The report of that examination 
noted the veteran's subjective complaints with reference to 
his left shoulder were of pain, weakness, stiffness, 
swelling, giving way, and abnormal motion.  Upon objective 
examination, there was noted to be tenderness, marked 
deformity, possible malunion, and partial ankylosis.  Neither 
nonunion, fibrous union, nor unfavorable ankylosis was 
indicated.  There was an indefinite 6-centimeter scar on the 
left lateral upper arm that was difficult to discern.  Ranges 
of motion of the left shoulder were:  forward flexion limited 
to 78 degrees (180 degrees noted to be normal), "adduction" 
limited to 61 degrees (180 degrees noted to be normal), 
external rotation limited to 12 degrees (90 degrees noted to 
be normal), and internal rotation limited to 10 degrees (90 
degrees noted to be normal).  It was noted that there was 
pain beginning when motion starts, causing additional 
limitation of motion from pain, fatigue and weakness.  The 
diagnosis was post-traumatic degenerative joint disease of 
the left shoulder with slight loss of function due to pain.  
The left arm exhibited weakened movement, excess 
fatigability, and incoordination that were attributed to the 
service-connected disability.  There was noted to be muscle 
damage and nerve damage with loss of motion and sensation.  
The examiner noted that the claims folder had been reviewed.  
X-ray findings consisted of "an old healed fracture of the 
left humerus, but with no other bony abnormality."  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected healed fracture of the left 
(minor) humerus has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2003) which pertains to "other 
impairment of the humerus."  Under that Diagnostic Code, a 
20 percent evaluation is warranted for impairment of either 
the major or minor extremity caused by malunion resulting in 
moderate deformity, or by infrequent episodes of dislocation 
at the scapulohumeral joint and guarding of movement at the 
shoulder level.  Marked deformity warrants a 30 percent 
evaluation for the major extremity and a 20 percent 
evaluation for the minor extremity.  Frequent episodes of 
dislocation and guarding of all arm movements warrants 
assignment of a 30 percent evaluation for the major extremity 
and 20 percent for the minor extremity.  A 50 percent 
evaluation is assigned where there is fibrous union of the 
major extremity and a 40 percent evaluation is assigned for 
fibrous union of the minor extremity.  A 60 percent 
evaluation is warranted for nonunion or a false flail joint 
for the major extremity, and a 50 percent evaluation is 
assigned for false flail joint of the minor extremity.  An 80 
percent evaluation is warranted for loss of the humeral head 
(a flail shoulder) of the major extremity while the same 
disability warrants a 70 percent evaluation for the minor 
extremity.  

It is well-established that the veteran's service-connected 
left shoulder is his minor upper extremity.  Neither fibrous 
union, nonunion, false flail joint, nor loss of the humeral 
head have been shown.  Consequently, the criteria under 
Diagnostic Code 5202 for an evaluation in excess of the 
currently assigned 20 percent rating have not been met or 
approximated for his healed fracture of his left (minor) 
humerus.  

Under the laws administered by VA, disabilities of the 
shoulder and arm can also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201 and 5203 (2003).  Once again a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  

38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003) pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation.  Consequently, the veteran could not receive a 
higher disability evaluation under this Code.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of an arm at shoulder level warrants a 20 evaluation 
whether it is the major or minor extremity.  When motion is 
limited to midway between the side and shoulder level, a 30 
percent evaluation is warranted for the major extremity and 
20 percent for the minor extremity.  When motion is limited 
to 25 degrees from the side, a 40 percent evaluation is 
warranted for the major extremity and 30 percent for the 
minor extremity.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation zero to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2003).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and, 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As noted above, the veteran's left shoulder range of motion 
has been measured as forward flexion limited to 78 degrees, 
"adduction" (a reference presumably in error rather than to 
abduction) limited to 61 degrees, external rotation limited 
to 12 degrees, internal rotation limited to 10 degrees.  
These limitations in and of themselves would not provide for 
an evaluation greater than the existing 20 percent rating 
under Diagnostic Code 5201 which requires limitation to 25 
degrees from the side for a 30 percent rating for a minor 
extremity.  The objective evidence, however, also 
demonstrates that the veteran has pain beginning when motion 
starts, causing additional limitation of motion from pain, 
fatigue and weakness.  Given this additional functional loss 
due to pain on use, the Board finds that the limitation of 
motion of the left shoulder approaches the required 
limitation of to 20 degrees from the side.  Consequently, the 
pathology associated with the veteran's service-connected 
disability more nearly approximates the criteria for a 30 
percent rating under the applicable Code for limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

Higher evaluations than 30 percent could be warranted for 
ankylosis of the scapulohumeral articulation under Diagnostic 
Code 5200 if unfavorable ankylosis (40 percent for minor 
extremity) is shown.  While ankylosis was noted upon most 
recent examination in December 2003, it was described as 
stable, pain-free, and not total.  This does not equate to 
the unfavorable ankylosis required for a higher evaluation 
under Diagnostic Code 5200.  

Given that muscle and nerve damage in the left shoulder has 
been described, the evidence has been analyzed under the 
Diagnostic Codes in the rating schedule for rating muscle 
injuries, 38 C.F.R. § 4.73 (2003).  The Diagnostic Codes for 
rating muscle injuries of the shoulder are 5301 to 5304.  The 
maximum disability rating available for a nondominant (minor) 
extremity, however, is 30 percent.  Consequently, the 
veteran's service-connected left (minor) shoulder disability 
could not achieve a higher evaluation under these rating 
Codes.  

The Board notes that a shoulder scar was noted upon 
examination in December 2003.  It is incumbent upon the 
Board, therefore, to consider whether a separate evaluation 
can be granted based upon the presence of a scar.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Rating Schedule regarding scars has been revised.  Under 
the new rating code, the area of a scar must exceed 6 square 
inches (39 sq. cm.) to warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2003).  Under 
both the old and new rating criteria a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2003).  Other scars shall be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2003).  

The veteran's left shoulder scar was described as 6 
centimeters, and difficult to discern.  It has never been 
described as poorly nourished with repeated ulcerations or 
tender and painful on objective demonstration.  Neither has 
the scar been shown to have an effect upon the veteran's 
ability to move his left arm to a compensable degree.  Thus, 
a separate evaluation for the veteran's scar is not 
authorized under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 or 7805.  

Finally, the Board notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (2003) 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The evidence of record does not show that the 
veteran's disability of the left shoulder presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an increased 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  Although the 
veteran's complaints are noted, evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization or absence from work, is not demonstrated.  

In summary, the veteran's service connected healed fracture 
of the left (minor) humerus is manifested by subjective 
complaints of pain, weakness, stiffness, swelling, giving 
way, and abnormal motion, and objective evidence of 
tenderness, marked deformity, muscle and nerve damage, 
possible malunion, partial ankylosis, with forward flexion 
limited to 78 degrees, "adduction" limited to 61 degrees, 
external rotation limited to 12 degrees, internal rotation 
limited to 10 degrees, with pain beginning when motion 
starts, causing additional limitation of motion from pain, 
fatigue and weakness.  This evidence supports the finding 
that the criteria for a disability evaluation of 30 percent 
for a healed fracture of the left (minor) humerus have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 
5201; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Given, however, that neither nonunion, fibrous union, nor 
unfavorable ankylosis have been shown to be associated with 
the veteran's left (minor) shoulder disorder, it must be 
found that the preponderance of the evidence is against 
assigning a disability evaluation in excess of 30 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203.


ORDER

An increased disability evaluation to 30 percent for healed 
fracture of the left (minor) humerus is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



